     Case 2:18-cv-03279-WBS-KJN Document 35 Filed 06/19/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   QUANTUM CAPITAL FUNDING                          No. 2:18-cv-03279-WBS-KJN
     CORPORATION,
12
                       Plaintiff,
13                                                    ORDER and ORDER TO SHOW CAUSE
            v.
14                                                    (ECF No. 28)
     PDI GROUP, INC., et al.,
15
                       Defendants.
16

17          Presently before the court is plaintiff’s motion to compel initial disclosures from RG

18   Group, LLC and John F. Gehm, III (“defendants”).1 (ECF No. 28.) Defendants failed to respond

19   to plaintiff’s motion. A telephonic hearing was held on June 18, 2020; Jaclyn Powel appeared for

20   plaintiff, no defendant appeared personally or through counsel.2 For the reasons that follow, the

21   court GRANTS plaintiff’s motion.

22          Federal Rule of Civil Procedure 26(a)(1) requires that a party “must, without awaiting a

23   discovery request, provide to the other parties: (i) the name and, if known, the address and

24   telephone number of each individual likely to have discoverable information—along with the

25

26
     1
      Jon F. Gehm, Jr. and PDI Group, Inc. are also named defendants in this action, but plaintiff’s
     motion to compel does not address them.
27
     2
      At the hearing, plaintiff’s counsel represented that after defendants’ counsel withdrew from this
28   matter, she attempted to contact defendants via email, mail, and telephone.
                                                       1
     Case 2:18-cv-03279-WBS-KJN Document 35 Filed 06/19/20 Page 2 of 3

 1   subjects of that information—that the disclosing party may use to support its claims or

 2   defenses…” and provide a copy or description of “all documents, electronically stored

 3   information, and tangible things that the disclosing party has in its possession, custody, or control

 4   and may use to support its claims or defenses.” Fed. R. Civ. P. 26(a)(1)(A)(ii). “If a party fails to

 5   make a disclosure required by Rule 26(a), any other party may move to compel disclosure and for

 6   appropriate sanctions.” Fed. R. Civ. P. 37(a)(3)(A).

 7          Here, the court ordered initial disclosures to be produced by February 1, 2020. (ECF No.

 8   26.) Defendants have not provided initial disclosures to plaintiff, and defendants have not

 9   responded to plaintiff’s meet and confer requests. (ECF No. 28-1 at 2.) The court rescheduled

10   the hearing on this motion to compel because defendants’ counsel withdrew from this case after

11   the present motion was filed. (ECF No. 31.) And RG Group, LLC was admonished that under

12   Local Rule 183(a), “[a] corporation . . . may appear only by an attorney.” No attorney has entered

13   on behalf of defendants, and defendants have still not responded to meet and confer requests or

14   the present motion. (ECF No. 33.) Given defendants’ continued failure to produce initial

15   disclosures and their failure to follow court orders, plaintiff’s motion to compel is GRANTED.

16          Plaintiff also requests attorneys’ fees, pursuant to Federal Rule of Civil Procedure 37(a),

17   of $3,185.00 incurred by plaintiff in connection with bringing this motion and seeking initial

18   disclosures. (ECF No. 28-2 at 3.) This amount is appropriate under the circumstances and is

19   therefore awarded.

20          Finally, defendants are ordered to show cause for their failure to respond and failure to
21   comply with court orders in this matter. More specifically, both defendants are to address why

22   they failed to appear at the hearing on the present motion, why they failed to meet and confer with

23   plaintiff’s counsel, and why they failed to provide initial disclosures by the court-ordered

24   deadline. Additionally, defendant RG Group, LLC shall address its failure to obtain counsel, as

25   required by Local Rule 183(a), and defendant John F. Gehm, III shall address his efforts, if any,

26   to obtain counsel. Defendants’ failure to respond to this order shall constitute grounds for, and
27   defendants’ consent to, additional sanctions, including defaults and default judgments, to be

28   entered against them.
                                                       2
     Case 2:18-cv-03279-WBS-KJN Document 35 Filed 06/19/20 Page 3 of 3

 1             Accordingly, it is HEREBY ORDERED that:

 2             1.     Defendants RG Group, LLC and John F. Gehm, III shall provide plaintiff with

 3   initial disclosures pursuant to Rule 26(a)(1) within twenty-one (21) days of this order.

 4             2.     Defendants RG Group, LLC and John F. Gehm, III are liable to plaintiff for

 5   $3,185.00 in attorneys’ fees incurred in connection with bringing this motion.

 6             3.     Defendants RG Group, LLC and John F. Gehm, III shall show cause, in writing

 7   and as outlined above, within twenty-one (21) days of this order.

 8             IT IS SO ORDERED.

 9             Dated: June 19, 2020

10

11

12

13
     /3279.quantum.
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
